Title: John Adams to Abigail Adams, 27 December 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Decr. 27 1778

Mr. Greenleaf is about to set off, towards Nantes and from thence to Boston.
Last Night, I walked to Paris and saw the Illumination for the Birth of the Princess Maria Theresa Charlotta, Fille du Roi—Splendid indeed. My little Friend who was with me will write you a Description of it. The Military school, the Hospital of Invalids and the Palace of Bourbon, were beautiful and sublime indeed, as much so as an Illumination can be. I could scarcely have conceived that an Illumination could have such an Effect. I suppose the Expence of this is a Million of Livres. As much as I respect this Country, particularly the King and Royal Family I could not help reflecting how many Families, in another Country would this Tallow make happy for Life, how many Privateers would this Tallow fit out, for chasing away the Jerseymen and making Reprisals on Messrs. Les Anglois.—But Taste will have its Way in this Country.
The Queen and her illustrious Infant are very well, and this Nation is very happy to have discovered a Way, by which a Dauphin may come to them next Year, or the Year after.
The King and Queen are greatly beloved here—every day shews fresh Proofs of it.
On the other side the Channel there is a King, who is in a fair Way to be the object of opposite sentiments, to a Nation, if he is not at present.
If Keppell should be destroyed in Life or Reputation, I shall expect to hear that all Restraints are taken off, and Passions allowed to sport themselves without Reserve. Keppell told the King he would not fight against America—an unpardonable offence. He will be ruined if possible. However I think that Keppell was wrong even to accept a Command against the French. If Britain is wrong in this War against America, she is wrong in that vs. the French, for France and America have the same Object in View and no other. France is right if America is right, because France only assisted the American Cause for which John Bull abused and fought her. But John will come off wretchedly. He will be beat. He has been beat. There have been more British Men of War already taken and destroyed, than they lost in two former Wars, and more sailors Prisoners.
